Citation Nr: 9927734	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original grant of service connection for a shell fragment 
wound scar, left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.


This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in April 1998 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein service connection for a left leg shell 
fragment wound scar was granted and assigned a noncompensable 
evaluation.  The veteran has perfected a timely appeal 
regarding the assignment of that rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A shell fragment wound scar of the left leg is 
asymptomatic on clinical evaluation, and is not shown to be 
productive of left leg limitation of function.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left leg 
shell fragment wound scar are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.31, 4.71a, 4.118, 
Diagnostic Codes 5260, 5261, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not referenced the 
presence of any pertinent records that are not already 
associated with his claims folder, and the Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.


As indicated above, service connection for a left leg shell 
fragment wound scar was granted by the New Orleans RO in a 
rating decision rendered in April 1998 following review of 
evidence that included the veteran's service medical records 
and statements from his wife and an acquaintance.  The RO, in 
granting service connection, noted both the veteran's 
assertions that he incurred a left leg shell fragment wound 
during the Korean Conflict, and lay statements indicating 
that he did not have the left leg scar until after he 
returned from Korea.  He has appealed the RO's determination 
that this scar is noncompensable, and specifically alleges 
that he experiences constant left leg pain that requires 
medication.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

The severity of a scar is ascertained by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998).  Under these criteria, 
the noncompensable evaluation currently in effect 
contemplates the presence of a superficial scar that is not 
poorly nourished with repeated ulceration (Diagnostic Code 
7803), tender and painful on objective demonstration 
(Diagnostic Code 7804), or productive of limitation of 
function of the body part affected (Diagnostic Code 7805).  
See 38 C.F.R. § 4.31 (1998).  A compensable evaluation would 
be appropriate if any of these criteria are met.

The Board must conclude that satisfaction of any of these 
criteria is not demonstrated.  While the veteran and his wife 
have alleged that his scar is productive of constant pain and 
significant impairment, such allegations must be balanced 
against the clinical record.  The report of the most recent 
VA evaluation of his scar, which was conducted in March 1998, 
shows that there was a "well-healed" left knee scar that 
measured 1 cm by 6 cm.  The report indicates that there was 
no scar tenderness or adherence, or that there was evidence 
of ulceration, inflammation, edema, keloid formation, or 
limitation of function; diagnoses 

included "[s]cars...without complaint or functional disability 
from same."  In particular, the report shows that the scar 
was described by the examiner as "asymptomatic."

In brief, the medical evidence does not demonstrate that the 
veteran's service-connected left leg shrapnel wound scar is 
poorly nourished and repeatedly ulcerates.  Likewise, it does 
not show that it is tender and painful on objective 
demonstration.  In that regard, it must be emphasized that, 
while he and his wife have indicated that this scar is 
productive of constant pain, the applicable rating criterion 
stipulates that pain must be shown on objective 
demonstration.  Neither the report of the March 1998 VA 
examination, nor any other medical record, shows that this 
scar, on clinical review, was found to be painful; the Board 
must reiterate that the March 1998 examination report 
specifically notes that the scar was asymptomatic.

Finally, with regard to limitation of left knee function 
resulting from this scar, the Board notes that the report of 
a private examination conducted in August 1998 does not 
demonstrate the presence of any such functional limitation 
that would warrant a compensable evaluation.  This report 
shows that the veteran walked with a normal gait and 
exhibited normal left leg alignment.  See 38 C.F.R. §§ 4.40 
and 4.45 (1998); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It also shows that he accomplished left knee range 
of motion from 0 (zero) degrees to 130 degrees; such motion 
is noncompensable under the diagnostic criteria that pertain 
to impairment of knee movement (Diagnostic Codes 5260 and 
5261).  While this report notes patellar tenderness, it does 
not indicate that the scar (as opposed to the knee) was 
tender; in fact, the report indicates that there were "[n]o 
scars."  In addition, while the report shows assessments of 
degenerative joint disease of the left knee, and probable 
medial meniscus tear, it must be pointed out that service 
connection has not been established for either such disorder, 
nor has it been shown that either of these disorders is a 
product of the veteran's inservice shrapnel wound, such as 
would warrant further development as intertwined or 
collateral matters.

In view of the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for a left knee shrapnel wound 
scar.  His claim, therefore, fails.


ORDER

An increased (compensable) evaluation from an original grant 
of service connection for a shell fragment wound scar, left 
leg, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

